internal_revenue_service uil nos number release date cc dom fi p plr-119036-98 date taxpayer dear by letter dated date we sent you a corrected page of the ruling that was issued to you on date ltr plr-112984-97 unfortunately due to an oversight on our part the correction was not made prior to the public release of the redacted version of the ruling the correction that we attached to the august letter has now been made for your convenience we are again attaching a corrected page of the ruling with copies that have been deleted for sec_6110 purposes sincerely yours assistant chief_counsel financial institutions and products by mark s smith chief branch related to q and r whichever is applicable taxpayer represents that upon the death of an eligible_beneficiary generally it will pay dollar_figurez in the aggregate to the eligible beneficiary’s surviving_spouse and other eligible dependents generally a somewhat smaller amount will be paid to the estate of an eligible_beneficiary who dies without leaving a surviving_spouse or other eligible dependent individuals receiving death_benefits from taxpayer will be referred to as individual recipients estates of eligible beneficiaries receiving death_benefits from taxpayer will be referred to as estate recipients x requires the g employers to pay an annual death_benefit premium for eligible beneficiaries that are assigned to them under criteria set forth in x x provides that the death_benefit premium for any plan_year for any g employer is the applicable_percentage of the amount actuarially determined that taxpayer will be required to pay during the plan_year for death_benefits coverage taxpayer represents that x defines the term applicable_percentage to mean with respect to that g employer the percentage determined by dividing the number of beneficiaries assigned to that g employer by the total number of beneficiaries assigned to all of the g employers determined on the basis of assignments as of date x provides that if there is a shortfall or surplus in the death_benefit premium account for any plan_year the premium for the following plan_year for each g x provides that q’ and r’ are to be amended so that as of date they will no longer duplicate the death_benefits coverage that taxpayer provides to eligible beneficiaries taxpayer represents that eligible beneficiaries who were covered by r’ have the right to designate a primary and contingent beneficiary if the designated_beneficiary is a surviving_spouse or other eligible dependent they will be paid dollar_figurez from taxpayer otherwise they will be paid dollar_figure z-y designated beneficiaries who are not surviving spouses or other eligible dependents will be referred to as nonqualified individual recipients in contrast to surviving spouses or other eligible dependents who will be referred to as qualified_individual recipients if no designated_beneficiary survives an eligible_beneficiary dollar_figure z-y will be paid to the eligible beneficiary’s estate beneficiaries is defined as eligible beneficiaries and other individuals who on date were eligible to receive and were receiving e benefits in q or r also x provides for adjustments in the computation of the applicable_percentage for plan years beginning after date based on events occurring after date employer is proportionately reduced or increased whichever is applicable by the amount of the shortfall or surplus
